Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevirt (US 10,843,807 B2).
Regarding Claim 1, Beivirt discloses: An aircraft comprising:
an airframe (900);
a first propulsion assembly (110) coupled to the airframe, the first propulsion assembly comprising:
a first rotor hub (“a hub”; Column 9 Line 12); and
a first plurality of rotor blades (“propeller 114 blades”; Column 9 Line 22) non-uniformly spaced (see Fig. 3) about the first rotor hub and operable to rotate in a rotor plane with the first rotor hub; and
a second propulsion assembly (“second propeller 114”; Column 12 Line 17) coupled to the airframe, the second propulsion assembly comprising:
a second rotor hub (inherent to a propeller); and
a second plurality of rotor blades (also required for a propeller) non-uniformly spaced (see Fig. 3) about the second rotor hub and operable to rotate in a rotor plane with the second rotor hub.
Regarding the more limiting claims, there are at least four propulsion assemblies shown in Fig. 5a and 5b, and the specific angle ranges of Claims 8 and 18 are shown in Fig. 3 as measured to be approximately 60 and 120 degrees. So, Bevirt meets the limitations of the dependent claims, including the scissors configuration.

    PNG
    media_image1.png
    1105
    1613
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bevirt.
Bevirt discloses the claimed invention except for the specific angles of 70 and 110 degrees. However Bevirt does disclose many different possibilities for blade angles including 68.5 degrees including 77.3 degrees in Column 10 Line 35.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the scissor configuration of Bevirt; wherein the first angle is approximately 70 degrees and the second angle is approximately 110 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642